ta x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n department of the treasury internal rev enue se rvice washington d c contact person identification_number number info release date date uil dear ------------------ this letter responds to the letter dated date from your attorneys requesting an information_letter concerning the treatment of a limited_liability_company whose sole member is a tax-exempt public charity for federal tax purposes and concerning the treatment of a grant for charitable purposes by an unrelated private_foundation to such a disregarded limited_liability_company an information_letter is defined in revproc_2010_4 to mean- telephone number a statement issued either by the director employee_plans rulings and agreements or the director exempt_organizations rulings and agreements it calls attention to a well-established interpretation or principle of tax law including a tax_treaty without applying it to a specific set of facts to the extent resources permit an information_letter may be issued if the taxpayer's inquiry indicates a need for general information or if the taxpayer's request does not meet the requirements of this revenue_procedure and the service thinks general information will help the taxpayer the taxpayer should provide a daytime telephone number with the taxpayer's request for an information_letter requests for information letters should be sent to the address stated in section of this revenue_procedure the requirements of section dollar_figure of this revenue_procedure are not applicable to information letters an information_letter is advisory only and has no binding effect on the service section dollar_figure of revproc_2010_4 2010_1_irb_122 date a domestic limited_liability_company with a single owner or member hereafter owner generally is disregarded for federal tax purposes unless it elects to be regarded separately from its owner in which case it is treated as an association that is taxable as a corporation see sec_301_7701-2 and c and a b ii and c v if the sole owner of a disregarded limited_liability_company is a tax-exempt_organization described in sec_501 of the code then the limited_liability_company is treated as a component part of the exempt_organization in such a situation the exempt owner of the disregarded limited_liability_company generally must treat the operations of the limited_liability_company as a branch or division of the owner and include as the owner’s own information pertaining to the finances and operations of the limited_liability_company in filing an annual information_return as required under sec_6033 of the code as a general_rule a disregarded limited_liability_company whose sole owner is exempt from federal_income_tax under sec_501 of the code is not required to pay federal taxes or file a federal tax or information_return that is the responsibility of its sole owner the disregarded_entity generally receives the benefit of its owner’s tax-exempt status including exemption from federal_income_tax federal unemployment tax and other federal taxes where applicable on date sec_301_7701-2 became effective and requires entities that are otherwise disregarded under sec_301_7701-2 to be regarded for certain excise_tax purposes additionally prior to a disregarded_entity could choose to report and pay employment_taxes for its employees but otherwise was generally treated as a disregarded_entity except for certain excise_tax purposes see notice_99_6 1999_3_irb_12 however beginning on date sec_301_7701-2 became effective and notice_99_6 became obsolete the regulations in c iv and v treat a disregarded limited_liability_company as separate from its owner for purposes of various federal excise_taxes and employment_tax liabilities arising on or after date and date respectively beginning on those dates every disregarded limited_liability_company is taxed as a corporation for purposes of various federal excise_taxes and employment_taxes collection of such tax_liabilities against a limited_liability_company may be pursued as if it were a separate corporation where an exempt_organization that is the sole member of a limited_liability_company needs to demonstrate the status of the limited_liability_company as a disregarded_entity such as to state officials it should consider providing a copy of its annual information_return since that return will include financial and operational information of the disregarded limited_liability_company in addition an organization may request a private_letter_ruling regarding a proposed transaction involving a disregarded limited_liability_company such as whether a proposed transaction would adversely affect the organization’s tax-exempt status or result in unrelated_trade_or_business taxation see revproc_2010_4 2010_1_irb_122 updated annually a tax-exempt_organization that is the sole owner of a disregarded limited_liability_company will not jeopardize its exempt status merely because the organizational documents of the limited_liability_company do not contain specific language limiting the limited_liability company’s purposes to one or more exempt purposes however the exempt status of the owner may be adversely affected if the disregarded limited_liability company’s organizational documents provide that the limited_liability_company will be operated for purposes that are contrary to the tax-exempt purposes of the owner sec_4942 of the code provides that the term qualifying_distribution means any amount_paid to another organization to accomplish one or more exempt purposes described in sec_170 other than any contribution to i an organization controlled by the distributing private_foundation or one or more disqualified persons with respect to that private_foundation or ii a private_foundation that is not an operating_foundation the regulations referred to above provide that where the sole member of a limited_liability_company is a tax-exempt_organization described in sec_501 including an organization described in sec_501 the limited_liability_company is recognized as an integral part of the tax-exempt_organization the exempt owner of such a disregarded limited_liability_company is required to treat the operations and finances of the limited_liability_company as its own for tax and information reporting purposes accordingly a distribution by a private_foundation to a limited_liability_company that is treated as a disregarded_entity for federal tax purposes to accomplish one or more exempt purposes described in sec_170 where the sole member of the disregarded limited_liability_company is a public charity which is described in sec_509 and is not controlled by the distributing private_foundation generally will be treated as a qualifying_distribution to the public charity for purposes of sec_4942 sec_4945 of the code defines the term taxable_expenditure to include any grant by a private_foundation to another organization unless the other organization is a public charity described in sec_509 or an eligible type i or type ii sec_509 supporting_organization or an exempt_operating_foundation under sec_4940 if the grantee organization is not one of the listed excepted organizations then the grant will be a taxable_expenditure unless the private_foundation exercises expenditure_responsibility in accordance with sec_4942 thus where a limited_liability_company is a disregarded_entity owned solely by a public charity which for example is described in sec_509 and is not controlled by the distributing private_foundation expenditure_responsibility generally will not have to be exercised by the distributing private_foundation we believe this general information will be of assistance to you however this letter is for informational purposes only and is intended to provide general statements of well-defined law it is not a ruling and may not be relied on as such see revproc_2010_4 2010_1_irb_122 or its successor this letter will be made available for public inspection the internal_revenue_service will delete any name address and other identifying information as appropriate under the freedom_of_information_act see announcement 2000_2_irb_295 if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter we also suggest referring to internal_revenue_service publication rev tax issues for limited_liability companies you may obtain a copy of publication on the internet at http www irs gov pub irs-pdf p3402 pdf sincerely david l fish manager exempt_organizations guidance
